FILED
                             NOT FOR PUBLICATION                             DEC 22 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CLIFFORD L. JACKSON,                              No. 09-16618

               Plaintiff - Appellant,             D.C. No. 3:07-cv-01202-MMC

  v.
                                                  MEMORANDUM *
MONTEREY COUNTY JAIL; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       California state prisoner Clifford L. Jackson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging unconstitutional

conditions of confinement arising from asbestos exposure. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo dismissal for failure to state a claim.

Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009). We affirm.

      The district court properly dismissed Jackson’s 42 U.S.C. § 1983 claims

against all defendants because Jackson failed adequately to allege physical injury

and thus his claim for damages was barred under the Prison Litigation Reform Act.

See 42 U.S.C. § 1997(e)(e); see also Oliver v. Keller, 289 F.3d 623, 625-28 (9th

Cir. 2002) (the physical injury requirement applies to pre-trial detention claims and

requires more than de minimis physical injury).

      We do not consider Jackson’s contentions regarding judicial bias because

they were not raised in his opening brief. See Brown v. Cal. Dep’t of Corr., 554

F.3d 747, 752 n.3 (9th Cir. 2009) (issues not raised in the opening brief are

waived). We do not consider Jackson’s contentions related to the Comprehensive

Environmental Response Compensation and Liability Act and other claims not

raised before the district court. See Campbell v. Burt, 141 F.3d 927, 931 (9th Cir.

1998) (issues not raised before the district court are waived on appeal).

      We have reviewed Jackson’s remaining contentions and find them

unpersuasive.

      AFFIRMED.




                                          2                                     09-16618